Citation Nr: 0523000	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a December 1999 rating decision issued in January 
2000, the RO determined that no new and material evidence 
sufficient to reopen the veteran's claim for back disorder 
had been submitted, and denied service connection for hearing 
loss with tinnitus, headaches, and a bilateral leg disorder 
as not well grounded.

Subsequently, in a January 2003 rating decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD), continued a 10 percent rating for the veteran's 
service-connected deformity of the left clavicle, and 
confirmed its denial of service connection for hearing loss 
with tinnitus, headaches, and a bilateral leg disorder on the 
merits.

In a statement received in March 2003, the veteran indicated 
that he would like to appeal all his claims, and if possible 
have a hearing.  Since the veteran had already perfected his 
appeal with regard to the issues listed above, this case is 
referred to the RO to clarify whether the veteran meant this 
statement to also be construed as a notice of disagreement 
(NOD) with regard to his claims for an increased rating for 
his deformity of the left clavicle and for service connection 
for PTSD and, if so, to take appropriate action by issuing a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In a 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with claims 
file.  At that hearing, the veteran submitted copies of VA 
treatment records, along with a waiver of consideration by 
the agency of original jurisdiction (AOJ).

The issues of service connection for headaches, a back 
disorder, and a bilateral leg disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims discussed in this decision.

2.  In a September 1959 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
back disorder; the veteran was informed of this decision the 
same month but did not submit an NOD within one year of 
notification.

3.  Evidence added to the record since the September 1959 
rating decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim for 
service connection for a back disorder.  

4.  Competent medical evidence does not show a level of 
hearing impairment that may be considered a disability for VA 
purposes.

3.  There is no competent medical evidence showing that the 
veteran' tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The September 1959 rating decision, denying service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
September 1959 rating decision sufficient to reopen the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

3.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  It is applicable to all claims for VA benefits, to 
include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
VAOPGCPREC 7-2004.  Usually, VCAA notice should be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a back disorder was received in September 1998, these 
regulatory provisions do not apply.  The VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a back disorder, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant 
in reopening the veteran's service-connection claim for a 
back disorder, and the decision at this point poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claims.  In a May 1999 VA Form 21-
4138, the veteran indicated that the two physicians who 
treated him from 1959 to 1995, were retired.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  Although he signed a VA Form 21-4124, 
the veteran did not provide a sufficient address to contact 
the other doctors referred to in his May 1999 statement.  The 
Board observes, however, that the record does contain records 
from Dr. E. R. R.  He testified at a Travel Board hearing and 
submitted copies of VA treatment records.  Service medical 
records, VA treatment records, and private treatment records 
from the Orthopedic Associates of West Jersey (Dr. A. H. R.), 
from Dr. F. T. D dated in February 2002, from Dr. E. R. R., 
and from the St. Clares/Riverside Medical Center have been 
associated with the claims file.  Three buddy statements and 
various lay statements from the veteran and his 
representative are in the record.  In addition, in February 
1999, December 2003, and January and November 2004, the 
veteran was afforded VA examinations.  Since his service-
connection claims were originally denied as not well grounded 
prior to the enactment of the VCAA, in January 2003, the RO 
readjudicated them on the merits.  Thus, the Board finds that 
the VA has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to the 
veteran's claims.  This is particularly so in light of the 
facts that the veteran's hearing loss is not of the severity 
that it may be considered to be a disability for VA purposes 
under 38 C.F.R. § 3.385 and the examiner's opinion that the 
veteran's tinnitus is not related to service.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, lay 
testimony and statements, and non-VA and VA treatment and 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection for hearing loss and tinnitus is 
warranted.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the VCAA's enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  In an April 1999 duty to assist letter, the AOJ 
asked the veteran to provide medical records showing 
treatment for hearing loss during service or within one year 
of discharge, and evidence of treatment/observation from 
discharge to the present, to provide evidence of treatment 
during service and since discharge for tinnitus, headaches, 
and a bilateral leg condition, and to submit new and material 
evidence to reopen his claim for service connection for a 
back disorder.  VA satisfied its duty to notify by means of a 
November 2003 letter from the AOJ to the appellant that was 
issued prior to the certification of the appeal to the Board.  
That letter informed the appellant of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also notified that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.  Although the 
November 2003 letter described the current, and not the 
previous, standard governing new and material evidence, the 
AOJ notified the veteran of the proper standard in the 
December 1999 rating decision and the April 2000 SOC.  The 
cover letters to the supplemental statements of the case 
(SSOCs) issued in July 2002 and February 2005, gave the 
veteran additional time to make any comment he wished.  At 
the end of the Travel Board hearing, the veteran indicated 
that he had no additional comments to add to the record.  The 
Board acknowledges that the VCAA letter did not precede the 
initial RO adjudication, see Pelegrini, 18 Vet. App. at 118-
20, but that letter, the cover letters to the SSOCs, and the 
hearing provided the appellant with ample opportunity to 
respond before the case was forwarded to the Board for 
appellate consideration.  Thus, the content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 123-29 (2005).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Id. (holding timing-of-notice 
error not prejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for a back 
disorder.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO first denied a claim for entitlement to service 
connection for a back disorder in a September 1959 rating 
decision, noting that a back condition that was treated in 
service was acute, transitory, and self-limiting from which a 
complete recovery had been made and that his then present 
back deformity was a developmental condition, spina bifida, 
which is not considered a disability under the law.  The 
veteran did not submit an NOD within one year of notification 
of denial.  In a December 1999 rating decision issued in 
January 2002, the RO determined that no new and material 
evidence had been received to reopen his claim for service 
connection for a back disorder.  The veteran was notified of 
the RO's action and advised of his appellate rights the next 
month; the veteran later perfected his appeal.

Since the veteran did not submit a timely NOD with regard to 
the September 1959 rating decision, it became final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.104(a) (2004); 38 C.F.R. § 20.1103 (2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for a back 
disorder has been received.  

The evidence presented or secured since the September 1959 
rating decision consists of: February 1999 VA examination 
reports, which include diagnoses of multi-level degenerative 
disc disease of the lumbosacral spine and back strain; 
private and VA medical records, showing treatment for chronic 
back pain with sciatica and arthralgia of the low back; buddy 
statements confirming that the veteran's left clavicle was 
injured during training and reflecting that heavy lifting was 
part of his duties as a tank driver; and the veteran's 
testimony that his current back disorder is related to heavy 
lifting during service.  This evidence is clearly new, in 
that it is not redundant of other evidence previously 
considered.  Moreover, much of this evidence is material to 
the issue under consideration, as it includes various 
diagnoses of a back disorder(s) and buddy statements and 
testimony linking such a disorder to service.  As such this 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  Accordingly, the 
appellant's service-connection claim for a back disorder is 
reopened.  To this extent, the appeal is granted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2004).  Where a veteran who served for ninety days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Hearing Loss with Tinnitus

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of noise exposure in service.  
Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

The first requirement of a claim for service connection is a 
diagnosis of a disability.  The veteran's service medical 
records include pre-induction and separation examination 
reports, which note that the veteran's ears and eardrums were 
clinically evaluated as normal.  Service medical records 
reflect normal hearing at service discharge, 15/15 using a 
whispered voice test.  An August 1959 VA examination report 
revealed normal clinical findings for the ears, and neither 
tinnitus nor hearing loss were complained of by the veteran, 
nor diagnosed by the examiner.  Moreover, there are no 
records showing bilateral hearing loss to a degree of 10 
percent or more within one year from separation from service.  
Thus, the veteran's claimed hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.

At his Travel Board hearing, the veteran testified that he 
did not wear any type of ear protection as a tank driver, 
while the tank's gunner was firing on maneuvers in Germany.  
He claims that he had both hearing loss and tinnitus within 
one year of discharge as a result and that a private 
physician has linked his hearing loss to being around tanks 
in service.  The veteran admitted that he does not wear 
hearing aids.

In a January 2002 buddy statement, J. W. O. revealed that he 
was the veteran's tank commander and that the veteran was the 
driver and sat directly under the 90-mm cannon, which was 
very loud and hard on the eardrums.  He added that his own 
hearing had been affected even though he was in the top 
hatch.

The record contains February 2002 private audiological 
examination results and a statement from F. T. Deane, M.D., 
that the veteran has moderate sensorineural hearing loss 
partially attributable to his time around tanks while in the 
armed services.  The private audiological examination was 
hard to read but appeared to show puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
47
LEFT
40
55
40
30
50

Based on these figures, the puretone average for the right 
ear was 30.5 and the average for the left ear was 43.75.

The record contains several post-service VA audiological 
examinations from February 1999 to November 2004.  

A February 1999 VA audiological examination showed puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
25
40
LEFT
15
20
20
30
45

The puretone average for the right ear was 27.5 and the 
average for the left ear was 28.75.  Speech recognition 
scores using the Maryland CNC Test were 90 percent in the 
right ear and 86 percent in the left ear.  Mild to severe 
sensorineural hearing loss was noted at the 2000, 4000 and 
8000 Hertz levels in the right ear and at the 3000, 4000 and 
8000 Hertz levels in the left ear.  The veteran stated that 
he had had intermittent tinnitus, worse in the left ear, for 
many years.  At a February 1999 VA ear disease examination, 
the veteran complained of tinnitus by history and difficultly 
hearing.  He also related a history of a right stapedectomy 
due to otosclerosis.  The examination was essentially normal, 
with no clinical evidence of active disease in the ears.  The 
diagnoses included tinnitus by history, otosclerosis by 
history, bilateral sensorineural hearing loss, and no active 
ear disease.  

The clinical findings were nearly identical on a December 
2003 VA ear disease examination, except that the veteran was 
noted to have bilateral sensorineural hearing loss using 
tuning fork testing.  The diagnoses included tinnitus by 
history, otosclerosis by history, residual of right 
stapedectomy, and bilateral sensorineural hearing loss on 
clinical examination.  A VA December 2003 audiological 
examiner indicated that the veteran had been examined on 
December 9 and 12, 2003, but the test results were found to 
be unreliable and another examination was recommended to 
confirm test results already obtained.

A January 2004 VA audiological examination report reveals 
that a review of the claims file showed that there is no 
record of treatment in service for either hearing loss or 
tinnitus.  The veteran's separation examination report also 
showed no complaints of any ear, nose, or throat problems.  
In 1992, the veteran was diagnosed with otosclerosis on the 
right side by a private physician.  In that physician's 
notation of the veteran's history, the veteran had denied 
having tinnitus at that time.  Subsequently, the veteran was 
treated surgically for otosclerosis on the right side.  The 
examiner clarified that otosclerosis is a middle ear 
pathology not attributable to any noise exposure.  The 
examiner added that, on the veteran's last VA audiological 
examination, no sensorineural hearing loss was noted, instead 
there was an airborne gap at 4000 Hertz, which indicated a 
normal bone line.  The puretone threshold, which indicated a 
mild hearing loss, most likely was due to the surgical 
history in the right ear due to otosclerosis.  Therefore, the 
examiner indicated that it is not at least as likely as not 
that the veteran's hearing loss could be attributed to his 
time in service.  Also since dating back to 1992, the veteran 
had denied tinnitus, the examiner opined it is not at least 
as likely as not the veteran's tinnitus could be attributed 
to his time in service.

A September 2004 VA audiological examiner stated that no 
definite statement regarding the veteran's hearing 
sensitivity could be provided given the fact that on three 
occasions varying test results were obtained, consistent with 
the veteran's poor response reliability, not his pathology.  
Another examination was recommended.

A November 2004 VA audiological examiner noted that, in 1992, 
when the veteran was seen by a private physician regarding 
complaints of right hearing loss in the past year, he denied 
tinnitus.  He was diagnosed as having otosclerosis -- a 
middle ear pathology inconsistent with noise exposure -- and 
later had surgery to mobilize the stapes.  A private 
audiology evaluation done in 2002 describes hearing loss as 
bilateral moderate sensorineural; however, these test results 
are inconsistent with the diagnosis of otosclerosis and this 
test is not considered reliable evidence as there was no 
puretone average/speech threshold agreement and no speech 
discrimination testing conducted.  Likewise, the three VA 
examination reports from 1999 through 2003 were reviewed and 
their results were also found to be inconsistent due to the 
veteran's overall poor response reliability.  The veteran 
reported a history of military noise exposure while serving 
in a tank battalion.  He also reported positive noise 
exposure occupationally working near the sorting machines in 
the post office, indicating that the machines were constant 
and loud and that the post office had provided them only 
recently with personal headphones/radio to listen to music 
while sitting in front of the machines.  The veteran denied 
recreational noise exposure.  He also related a significant 
history of right stapes mobilization in 1992 by a private 
physician.  Since that time he reported momentary "humming" 
in the right ear, stating that his surgeon had reported that 
this was a normal postoperative complaint.  

The November 2004 VA audiological examination showed puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
10
 5
20
20
25

The puretone average for the right ear was 25 and the average 
for the left ear was 18.  Speech recognition scores using the 
Maryland CNC Test were 98 percent in both ears.  Thus, the 
results showed hearing thresholds were within normal limits 
from 500 through 3000 Hertz and mild sensorineural hearing 
loss at 4000 Hertz in the right ear; and hearing thresholds 
were within normal limits from 500 through 4000 Hertz in the 
left ear.  Therefore, the examiner indicated that the 
veteran's complaint of hearing loss is less likely as not 
caused by, or a result of, military noise exposure.  Also, 
the examiner opined that the veteran's tinnitus was not 
caused by or a result of military noise exposure.

An October 1998 VA treatment record shows that the veteran 
denied tinnitus and hearing problems.  There are no VA 
treatment records showing complaints of, or treatment for, 
hearing loss or tinnitus from 1998 to February 2004.

Based on the September and November 2004 VA examiners' review 
of the claims file, it appears that the earlier post-service 
private and VA audiological evaluation results were 
determined to be inconsistent due to the veteran's overall 
poor response reliability and inconsistency with the previous 
diagnosis of otosclerosis.  In particular, the November 2004 
examiner noted that the 2002 private audiology evaluation 
describes hearing loss as bilateral moderate sensorineural; 
however, these test results are inconsistent with the 
diagnosis of otosclerosis in the right ear, which is not due 
to noise exposure.  Moreover, the 2002 private audiological 
evaluation is not considered reliable evidence as there was 
no puretone average/speech threshold agreement and no speech 
discrimination testing conducted as required by the 
regulations.  Thus, the only reliable test results appear to 
be those from the November 2004 VA examination report.  That 
report does not reveal any hearing loss meeting the criteria 
of 38 C.F.R. § 3.385 such that it could be considered a 
disability for VA purposes.  

The veteran's speech recognition scores using the Maryland 
CNC Test were not less than 94 percent and the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz was not 40 decibels or greater; nor were the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater.  
The veteran's hearing loss is not of the severity that it may 
be considered to be a disability for VA purposes under 
38 C.F.R. § 3.385.  Thus, he fails to satisfy the first 
element of a claim, that is, a current disability, and his 
claim for service connection for a hearing loss must be 
denied.  The Board notes that Dr. F. T. Deane appeared to 
partially link the veteran's claimed hearing loss to his in-
service exposure to tanks based on the veteran's self-
reported history of noise exposure in service.  Mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by veteran or family 
members, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
This is particularly so here where the audiological test 
results appear to have been skewed by the veteran's 
unreliable responses on multiple occasions; his 1992 
statement that he did not have tinnitus and 1992 private 
diagnosis of otosclerosis, a pathology not due to noise 
exposure; his 1998 statement that he did not have any hearing 
problems or tinnitus; and his November 2004 statements to the 
examiner that he had had occupational noise exposure at the 
post office, which is inconsistent with his hearing 
testimony.  Moreover, even the February 1999 VA neurological 
examiner indicated that the veteran's hearing loss was likely 
due to his middle ear otosclerosis.   

Although several VA examiners indicate that the veteran has 
tinnitus, neither a private nor a VA physician has opined 
that his claimed tinnitus is related to service.  To the 
contrary, two VA examiners had opined that his tinnitus is 
not related to service.  This is particularly so in light of 
the veteran's statements in 1992 and 1998 that he did not 
have tinnitus.  Thus, the post-service medical evidence fails 
to show medical evidence that his tinnitus is related to 
service; therefore the claim must be denied.

The only other evidence the veteran has submitted that 
supports his claims is his own testimony and statements and 
those of his tank commander and his representative.  They, as 
a lay persons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, their statements do not establish 
the required evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for hearing loss and 
tinnitus; the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a back disorder 
has been received and the claim is reopened.  To this extent, 
the appeal is granted.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a back disorder, the claim 
is REMANDED for de novo review.  

Although no bilateral leg disorder has been diagnosed by a VA 
examiner, the veteran has been diagnosed with arthralgia of 
the knees in VA treatment records.  In addition, a February 
1999 VA neurological examiner diagnosed the veteran with 
headaches.  The Board notes that the duty to assist includes 
obtaining non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  In May 1999, the veteran 
indicated that Dr. S. Bigelson had prescribed medication for 
back, leg, and head pain and at his hearing testified that 
Dr. A. H. Rosenzweig treated him for back.  Private and VA 
medical records show treatment of leg cramps, back pain, and 
headaches.  The record also contains records from the Lyons 
VA Medical Center from 1998 to February 2004.  On remand, the 
RO should obtain any missing private or VA records.  
*
There is evidence that the veteran has been diagnosed with 
various back disorders.  The presence of one diagnosed back 
disorder does not preclude the veteran from also being 
diagnosed with another.  While in service the veteran 
received treatment for back pain diagnosed as muscle strain 
after lifting a sprocket wheel.  Since the record shows 
multiple diagnoses, the veteran should be afforded a VA 
examination to provide an opinion as to whether any back 
disorder found on examination may be related to service, to 
include heavy lifting as a tank driver or injuries sustained 
when he broke his left clavicle, to his spina bifida, to age, 
or to his service-connected left shoulder disability.  The 
Board observes that service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  The VA should provide the appropriate 
VCAA notice with regard to service connection on a secondary 
basis.  

Similarly, the Board observes that on the medical history 
portion of the veteran's separation examination report, he 
checked "yes" for having frequent or severe headaches, 
cramps in his legs, and bone, joint, or other deformity.  
Service medical records show that the veteran bumped his face 
on the loader's hatch of the tank and that he sustained a 
small cut to the right upper nose which required stitches in 
February 1958 and he is service-connected for a scar to the 
right eyebrow as a result of that incident.  In June 1958, 
the veteran fell while running and fractured his left 
clavicle.  On remand, the RO should provide the veteran with 
examinations to provide etiological opinions with regard to 
the veteran's headaches and claimed bilateral leg disorders.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:
 
1.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
headaches, and any back or leg disorders 
from June 1959 to the present.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the RO should obtain all 
missing medical records from Dr. A. H. 
Rosenzweig of the Orthopedic Associates 
of West Jersey, Dr. S. Bigelson of 
Rockaway, New Jersey, and the Lyons VA 
Medical Center, not already associated 
with the claims file, from June 1959 to 
the present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must (1) inform the 
claimant about the information and 
evidence needed to establish service 
connection on a secondary basis; and (2) 
ask him to provide any evidence in his 
possession that pertains to his service-
connection claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of 1 and 2 above, 
the appellant should be scheduled for 
examinations to ascertain the nature and 
etiology of any headache, back, or leg 
disorder(s) found.  The claims file must 
be made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination(s), and the report(s) should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  The Board observes that 
the veteran was found to have spina 
bifida on VA examination in August 1959 
and degenerative disc disease of the 
lumbosacral spine in X-ray studies 
performed in February 1999.  After asking 
the veteran about the history of his 
claimed disorders and reviewing the 
claims file, the appropriate examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have any headache, 
back, or leg disorder, to include 
arthritis?

(b) For any identified disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include as a result of 
bumping his face on the loader's hatch of 
the tank in February 1958 or a fall when 
he fractured his left clavicle in June 
1958; (2) is due to an intervening post-
service event(s); was proximately caused, 
or worsened (aggravated), by his service-
connected left shoulder deformity; or (3) 
is due to aging.  If arthritis is found, 
was it manifested within one year of 
discharge from service?  The veteran was 
discharged from service on June 3, 1959.  
With regard to a back disorder, the 
examiner also should opine whether any 
current back disorder is due to the 
veteran's spina bifida.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims, to include 
consideration of whether service 
connection is warranted on a direct basis 
due to active duty, presumptive basis, or 
secondary basis due to his service-
connected disorders.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


